           Case 1:17-vv-00320-UNJ Document 67 Filed 12/23/19 Page 1 of 2




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-0320V
                                      (not to be published)


    JANE BENNETT,
                                                             Chief Special Master Corcoran
                        Petitioner,
    v.                                                       Date: October 29, 2019

    SECRETARY OF HEALTH AND                                  Special Processing Unit (SPU);
    HUMAN SERVICES,                                          Attorneys’ Fees and Costs

                        Respondent.


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for petitioner.

Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

       On March 8, 2017, Jane Bennett, (“Petitioner”), filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related
to vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered
on September 16, 2014. (Petition at 1-3). On July 2, 2019, a decision was issued by
then-Chief Special Master Nora Beth Dorsey, awarding compensation to petitioner based
the parties’ stipulation. (ECF No. 57).

         Petitioner has now filed a motion requesting attorney’s fees and costs, dated
October 11, 2019 (ECF No. 61.), requesting a total award of $17,575.78 (representing
$16,994.30 in fees plus $581.78 in costs). Pursuant to General Order #9, counsel for
Petitioner represents that Petitioner has not incurred out-of-pocket costs in pursuit of this
litigation. Id. Respondent reacted to the motion on October 21, 2019, indicating that he
is satisfied that the statutory requirements for an award of attorney’s fees and costs are

1 Although I have not designated this Decision for publication, it will be made available on the United States
Court of Federal Claims’ website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note
(2012) (Federal Management and Promotion of Electronic Government Services). In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the
identified material fits within this definition, I will redact such material from public access.
          Case 1:17-vv-00320-UNJ Document 67 Filed 12/23/19 Page 2 of 2



met in this case, and deferring to the Court’s discretion to determine the amount to be
awarded. (ECF No. 63). On October 22, 2019, by electronic correspondence, counsel
for Petitioner notified the staff attorneys office that Petitioner did not intend to file a reply.
Respondent’s counsel was copied on all correspondence.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. §
15(e). I have reviewed the billing records submitted with Petitioner’s initial request, and
based on my discretion and Vaccine Program experience, I find the requested hourly
rates and work performed to be reasonable. I therefore approve the requested amount
for attorney’s fees and costs.

       Accordingly, I hereby GRANT Petitioner’s Motion for attorneys’ fees and costs. I
award a total of $17,575.78 (representing $16,994.30 in attorney’s fees and $581.48 in
costs) as a lump sum in the form of a check jointly payable to Petitioner and her counsel,
Amy A. Senerth, Esq. In the absence of a timely-filed motion for review (see Appendix B
to the Rules of the Court), the Clerk shall enter judgment in accordance with this decision.2

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




2 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                 2
